I begin by joining
others who have congratulated you, Mr. President, on
your election. I also assure you of the New Zealand
delegation's full cooperation as you carry out your
important duties.
I also welcome the admission last week of our
neighbour and friend Tuvalu into the United Nations.
The admission of four new Pacific nations in the space
of a year contributes to the truly universal character of
the Organization.
This general debate is taking place at the start of
a new century and a new millennium. Secretary-
General Kofi Annan has called upon the Member
States of the United Nations to harness the symbolic
power of the millennium to meet the real and urgent
needs of people in every part of the world. This is an
appropriate time to recommit ourselves to the beliefs,
the values and the principles that led to the birth of the
Organization 55 years ago.
Like many other Members of the Organization,
New Zealand is a small country that tries to take a
principled and independent view of the world. In 1945,
in San Francisco, we played an active part through the
Labour Prime Minister of the day, Peter Fraser, in
framing the Charter in which heads of State and
Government reaffirmed their faith here last week.
We have always viewed the maintenance of
international peace and security, and the practical task
of peacekeeping, as key roles of the United Nations.
We are currently making our largest-ever contribution
to the United Nations peacekeeping operation in East
Timor. This commitment underlines our full support for
the central role of the United Nations in building a
stable, democratic and economically viable East Timor
in partnership with its people. So do the non-military
personnel and development assistance we have
provided to help the East Timorese create essential
services.
Just over a year ago, the East Timorese people
voted overwhelmingly for an independent future, and I
had the privilege of being part of the United Nations
Mission in East Timor (UNAMET) group that oversaw
that electoral process. We recall the horrors which
followed as pro-integration militias laid waste to the
territory, slaughtered innocent people and forced
thousands of East Timorese into West Timor.
Relative calm and stability has been restored in
most of East Timor, and we remember here today the
sacrifices made by peacekeepers from Australia,
Bangladesh, Nepal and my own country who in recent
24

months laid down their lives to help achieve this. But
the militias continue to hold sway in the border areas
among the refugees in West Timor. Unless brought
under control, these militias will destabilize both West
and East Timor.
The murder last week of three United Nations
humanitarian workers in Atambua in West Timor
repelled us all. New Zealand was able to respond
quickly, along with Australia, to the United Nations
call for help in evacuating their colleagues and non-
governmental organization personnel from Atambua.
We committed helicopters with security and medical
elements from our forces serving on the border with the
United Nations Transitional Administration in East
Timor (UNTAET). This airborne evacuation, which had
the cooperation of Indonesian forces, was successful.
But the pain and the outrage we feel at the murder of
three United Nations humanitarian workers remains
undiminished.
The Security Council, in its resolution 1319
(2000), insisted that the Government of Indonesia
disarm and disband the militia immediately to ensure
safety and security in the refugee camps and for
humanitarian workers, and to prevent cross-border
incursions into East Timor. It also called for those who
have carried out attacks on international personnel to
be brought to justice. These are binding obligations.
The world awaits action to implement them without
further delay.
Besides East Timor, New Zealand is at present
contributing to 12 other peacekeeping operations,
including in Kosovo, on the borders of Syria, Israel and
Lebanon, in the Prevlaka peninsula and in Sierra
Leone. New Zealand personnel also serve with the
Peace Monitoring Group in Bougainville, the
Multinational Force Organization (MFO) in Sinai and
with the Stabilization Force (SFOR) in Bosnia. Being
conscious of the many challenges faced by the United
Nations in meeting its peacekeeping responsibilities,
we greatly welcome the Brahimi report. We trust that
the report's important recommendations will receive
serious and expeditious consideration during this
Millennium Assembly session, with a view to their
early implementation.
As the Brahimi report points out, weak mandates
and poor resourcing underlie most of those operations
which did not succeed in their objectives. We are
concerned too at the tendency to rely overly on
“coalitions of the willing” to carry out operations that
should be undertaken by the United Nations. The
failure of some Member States to pay their assessed
contributions on time, in full and without conditions
imposes an impossible burden on the Organization and
on troop contributors. We agree that the scale of
assessments for peacekeeping needs revision to make it
more equitable and transparent. Any revision must be
established in accordance with the longstanding
principle of apportioning expenses according to
Member States' capacity to pay.
Heads of State or Government agreed at the
Millennium Summit to intensify their efforts to achieve
a comprehensive reform of the Security Council in all
its aspects. In the past seven years of debate on this
matter, it has been shown just how difficult an issue it
is, especially in regard to how the Council might be
enlarged. There is no agreement on this aspect at this
time. And yet I am sure that most Member States
would agree that the Council must be made more
representative of today's membership as well as more
transparent in its working methods and more
democratic in its decision-making. If there is to be
progress towards an overall package deal on reform,
then compromises will have to be made.
At the heart of any reform, in New Zealand's
view, must be the curtailment of the veto, if indeed it
cannot be eliminated. We have argued this case since
1945, and we believe that it is even more relevant
today. A device which 50 years ago might have had the
utility of preventing the permanent members from
using the Organization to make war on one another has
in recent times served to frustrate the will of the wider
membership. I believe there is very broad agreement in
the General Assembly on the need to deal with the veto
urgently, so that the Security Council can be more
effective in carrying out its important responsibilities.
I would not want to suggest that there has been no
progress at all on Council reform. There have, in fact,
been some major steps forward in opening up the
Council's meetings and briefings to participation by
non-members. We are grateful for that. I would also
like to reaffirm New Zealand's strong support for the
Open-ended Working Group on Security Council
reform, whose deliberations have contributed to this
progress. In our view, the Working Group continues to
be the appropriate forum in which to pursue efforts
aimed at reforming the Council, because it is essential
for the health of the Organization that any reform
25

package enjoy the widest support and buy-in. Council
reform is too important a matter for back-room deals.
The Millennium Declaration contains some
important guidance on human rights, democracy and
good governance. For example, all countries are
enjoined to strengthen their capacity to implement the
principles and practices of democracy and respect for
human rights, including minority rights. This could not
be more timely for my own region, the South Pacific,
where over the past year we have seen the collapse of
democracy and governance in some countries in the
face of disputes over land and economic disparities and
as a result of ethnic tensions.
There are no easy solutions to some of the
problems the region faces, but one thing is clear, and
that is that the answer to these problems is not to adopt
political systems that discriminate against particular
ethnic groups, as some in Fiji this year have sought to
do. To do so simply breeds a deeper sense of frustration
and exclusion, which is a recipe for further instability.
Small States, especially small developing countries like
our neighbours in the Pacific, face particular challenges
from globalization. They are uniquely vulnerable to
external impacts. We need to find fresh and more
effective means to development.
It is essential to help countries build for
themselves inclusive and democratic forms of
government that in turn take account of cultural values.
Underpinning this must be robust and accountable
institutions, respect for the rule of law, independence
of the judiciary, an effective press, strong civil society
and, above all, greater public education to foster a
more widespread understanding of democratic values
and processes.
The Millennium Summit provided heads of State
or Government the opportunity to take action on a
range of treaties which are fundamental to the
development of international human rights law and
international humanitarian law. My Prime Minister
took action in respect of six, and I record here in
particular New Zealand's ratification of the Optional
Protocol to the Convention on the Elimination of All
Forms of Discrimination against Women, the Rome
Statute of the International Criminal Court, and the two
Optional Protocols to the Convention on the Rights of
the Child.
The practices of child prostitution, child
pornography and the appalling exploitation of children
to fight wars are a disgrace and a crime against
humanity which must be expunged. We encourage
others also to sign and ratify these agreements. I should
also add that we greatly welcome the recent decision
by the Economic and Social Council to establish a
Permanent Forum on Indigenous Issues.
At the Millennium Summit, world leaders agreed
to strive for the elimination of weapons of mass
destruction, particularly nuclear weapons. The outcome
of the Review Conference of the Parties to the Treaty
on the Non-Proliferation of Nuclear Weapons (NPT) in
May, where the five nuclear-weapon States gave an
unequivocal political undertaking to accomplish the
total elimination of their nuclear arsenals, demonstrates
a new determination to achieve a world free of nuclear
weapons. This is a matter of real urgency. We must
promote the implementation of the new commitments.
New Zealand, with its new agenda partners, will submit
a draft resolution during this session of the General
Assembly.
New Zealand will also, in partnership with Brazil,
promote a southern hemisphere free of nuclear
weapons. In addition, we will, along with Australia,
Mexico and Japan, urge all countries that have yet to
do so to sign and ratify the Comprehensive Nuclear-
Test-Ban Treaty. We will also support further
preparations for the United Nations Conference on the
Illicit Trade in Small Arms and Light Weapons in All
Its Aspects and join calls for adherence to the Ottawa
Convention on the Prohibition of the Use, Stockpiling,
Production and Transfer of Anti-personnel Mines and
on Their Destruction.
New Zealand urges caution regarding decisions
on missile developments that could impact negatively
on nuclear disarmament, lead to a new nuclear arms
race or be inconsistent with the commitment to the
total elimination of nuclear weapons. This is no time
for complacency. The United Nations disarmament and
arms-control machinery must engage again in
negotiations and other work on the new programme of
action agreed at the NPT Conference.
Leaders also declared their resolve to minimize
the adverse effects of United Nations economic
sanctions on innocent populations. Sanctions are an
important tool at the Security Council's disposal to
encourage compliance with its resolutions, but they
must be appropriately targeted for maximum effect.
They should not impose blanket measures which harm
26

innocent populations and even strengthen the grip of
despotic regimes. We support efforts within the
Organization to develop proposals for smarter, more
effective sanctions which apply pressure where it we
will have maximum impact.
The Millennium Declaration also speaks of the
need to protect our common environment. My Prime
Minister announced during the Summit our intention to
become party to the Kyoto Protocol to the United
Nations Framework Convention on Climate Change by
mid-2002. I also wish to recall a particular
achievement over the past year in the holding of the
inaugural session of the United Nations Open-ended
Informal Consultative Process on Ocean Affairs and
the law of the sea. This is a significant step forward in
providing an appropriate forum for discussion of cross-
cutting oceans issues. The success of this process
should be judged by the extent to which there is
enhanced global understanding of oceans issues and an
increased willingness to cooperate and coordinate
cross-sectorally to address them.
Finally, the Millennium Declaration sets some
key goals for development and poverty eradication and
urges meeting the special needs of Africa. This year,
New Zealand was able to increase its core funding of
the United Nations Development Programme by more
than a third and of the United Nations Children's Fund
by almost a half. We believe that the United Nations
has a key role to play in the coordination of official
development assistance delivery. The preparations for
the event on financing for development are an excellent
demonstration of leadership by the Organization and a
significant step forward in furthering cooperation with
the Bretton Woods institutions. The crushing and
seemingly never-ending debt burden, especially on the
countries of Africa, must be urgently reduced. We must
also address more effectively the scourge of
HIV/AIDS.
Leaders at last week's Summit provided this
Millennium Assembly with a clear direction and a
strong mandate. Our countries have delegated us the
responsibility to realize that vision of a better world
and we must ensure through our efforts and
determination that we do not fail them.